FILED
                             NOT FOR PUBLICATION                             MAR 05 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50145

               Plaintiff - Appellee,             D.C. No. 3:07-CR-02466-JM

   v.
                                                 MEMORANDUM *
 GUADALUPE GONZALEZ-
 ALVARADO,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                      Jeffrey T. Miller, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Guadalupe Gonzalez-Alvarado appeals from the 108-month sentence

imposed following her guilty-plea conviction for possession with intent to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EG/Research
distribute methamphetamine and possession with intent to distribute heroin, in

violation of 21 U.S.C. §§ 846 and 841(a)(1). We have jurisdiction pursuant to 28

U.S.C. § 1291, and we affirm.

       Gonzalez-Alvarado contends that the district court erred in determining that

she was ineligible for the minor participant role adjustment pursuant to U.S.S.G. §

3B1.2(b). The district court did not clearly err in concluding that Gonzalez-

Alvarado had not met her burden of proof of establishing that she was substantially

less culpable than co-participants in the smuggling scheme. See United States v.

Cantrell, 433 F.3d 1269, 1282-83 (9th Cir. 2006). Contrary to Gonzalez-

Alvarado’s contention, the district court’s findings encompassed the required

comparison of Gonzalez-Alvarado with co-participants in the scheme.

       Gonzalez-Alvarado further contends that the district court procedurally erred

by failing to consider and discuss the factors set forth at 18 U.S.C. § 3553(a) and

imposed a substantively unreasonable sentence when it placed greater weight on

the serious nature of the offense than on the other § 3553(a) factors. Our review of

the record indicates that the district court did not procedurally err. See Rita v.

United States, 551 U.S. 338, 356-59 (2007); United States v. Carty, 520 F.3d 984,

991-92, 995 (9th Cir. 2008) (en banc). Considering the totality of the




EG/Research                                2                                     09-50145
circumstances, the district court’s sentence at the bottom of the Guidelines range

was substantively reasonable. Carty, 520 F.3d at 993.

       AFFIRMED.




EG/Research                               3                                   09-50145